Citation Nr: 1220852	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO. 07-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for a thoracic spine disability. 

3. Entitlement to service connection for a liver disorder, also claimed as secondary to service-connected disabilities. 

4. Entitlement to service connection for a pulled groin. 

5. Entitlement to service connection for renal insufficiency, also claimed as secondary to service-connected disabilities. 

6. Entitlement to service connection for adrenal insufficiency, also claimed as secondary to service-connected disabilities. 

7. Entitlement to a rating in excess of 50 percent for a psychiatric disorder. 

8. Entitlement to a rating in excess of 10 percent prior to October 23, 2008, and in excess of 70 percent since October 23, 2008, for residuals of a cerebral concussion. 

9. Entitlement to an initial rating in excess of 10 percent for neuropathy of the right upper extremity. 

10. Entitlement to an initial rating in excess of 10 percent for neuropathy of the left upper extremity. 

11. Entitlement to a rating in excess of 50 percent for a cervical spine disability prior to June 28, 2007, and since October 1, 2007. 

12. Entitlement to an automobile and adaptive equipment or for adaptive equipment only. 

13. Entitlement to a special home adaptation. 

14. Entitlement to specially adapted housing. 

15. Entitlement to an earlier effective date for the award of special monthly compensation based on the need for aid and attendance of another. 


REPRESENTATION

Appellant represented by:	Stetson University College of Law, Veterans Appellate Rights Clinic


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1977 to March 1983. 

This case is before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2007, the Veteran testified before the undersigned Veterans Law Judge Harvey P. Roberts at a Travel Board hearing held at the RO. In December 2007, and again in August 2010, the Board remanded the majority of the claims the subject of this appeal, for additional development and/or RO review, and to afford the Veteran an additional requested hearing before a Veterans Law Judge at the Board. The Veteran was afforded that additional Travel Board hearing before the undersigned Veterans Law Judge J. A. Markey in April 2011. Transcripts of these hearings are contained in the claims file. The appealed claims the subject of these prior remands not thereafter resolved by the RO now return to the Board for further review. 

The Board notes that at his hearing before undersigned Veterans Law Judge J. A. Markey, the Veteran and his authorized representative effectively conceded that the Veteran's claimed posttraumatic stress disorder (PTSD), then considered in appellate status as a claim for service connection for that disability, was encompassed in the already service-connected psychiatric disability, which de facto encompassed disability of anxiety and depression as well as PTSD, and hence there was no case in controversy for appellate consideration with respect to the claim for service connection for PTSD. Additionally, the Board notes that while claims for service connection for diabetes mellitus, glaucoma, cataracts, and erectile dysfunction had previously been before the Board and were remanded by the Board in August 2010, the RO by a January 2011 rating action granted service connection for these disorders (including granting special monthly compensation for the erectile dysfunction). Hence, there also remains no case in controversy for appellate consideration as to these now granted service connection claims.

The Veteran contended at his April 2011 hearing that he had conditions associated with his mental disorder including fevers and elevated white blood cell counts. These potentially constitute informal claims for secondary service connection for disorders manifested by fevers or elevated white blood cell counts as secondary to service-connected mental disorder. These contended physiological conditions are not bases of increased disability rating for the Veteran's mental disorder, precisely because such physiological conditions, to the extent they are distinctly manifested conditions, are not in the nature of a mental disorder. See 38 C.F.R. § 4.1 (2011) (ratings to be assigned for discrete disabilities); but see 38 C.F.R. § 4.125(d) (when evaluating disability diagnosed as having both a physical and mental aspects, rating is to be assigned based on the diagnostic code representing the dominant (more disabling) part). Accordingly, to whatever extent the Veteran may be seeking benefits for physiological conditions as due to his service-connected mental disorder, these must be addressed, if at all, as new claims. The RO is accordingly asked to consider the Veteran's testimony as informal claims for service connection for conditions manifested by fevers and elevated white blood cell counts, claimed as secondary to service-connected psychiatric disorder. The Veteran, for his part, is directed to clarify any such claim, if he so desires.

The issues of entitlement to service connection for lumbar spine disability, thoracic spine disability, a liver disorder, and pulled groin; entitlement to an initial ratings in excess of 10 percent for right upper extremity neuropathy, and in excess of 10 percent for left upper extremity neuropathy; entitlement to a rating in excess of 50 percent for cervical spine disability prior to June 28, 2007, and since October 1, 2007; entitlement to an automobile and adaptive equipment or adaptive equipment only; entitlement to a special home adaptation; entitlement to specially adapted housing; and entitlement to an earlier effective date for the award of special monthly compensation based on the need for aid and attendance of another, are all addressed in the REMAND portion of the decision below and are REMANDED to the Regional Office (RO).


FINDINGS OF FACT

1. The evidence of record preponderates in favor of service-connected functional asplenia and anemia with leukocytosis having caused renal insufficiency. 

2. The evidence of record preponderates in favor of service-connected functional asplenia and anemia with leukocytosis having caused adrenal insufficiency.

3. For the entire rating period beginning up to a year prior to June 30, 2005, and for any lesser interval during that period, the evidence of record has preponderated against the Veteran having migraines characterized by prostrating attacks. 

4. For the entire rating period beginning up to a year prior to June 30, 2005, and up to an including October 22, 2008, and for any lesser intervals during that period, the evidence of record preponderates against the Veteran having residuals of cerebral concussion manifested by disability of greater or different severity than that manifested by purely subjective complaints such as headache, dizziness, insomnia, etc., to the extent not encompassed by separately service connected psychiatric disability. 

5. The Veteran has not been diagnosed with multi-infarct dementia.

6. By the preponderance of the evidence, for the entire rating period beginning October 23, 2008, and for any lesser intervals during that period, the Veteran's residuals of cerebral concussion, to the extent not already separately compensated as physical or psychiatric disability, are manifested by no more than moderate impairment in the dysfunction facet of memory, attention, concentration, and executive function; no impairment in the dysfunction facet of judgment; no impairment in the dysfunction facet of social interaction; no impairment in the dysfunction facet of orientation to person, place, time, and situation; no more than mild impairment in the dysfunction facet of motor activity that is not attributed to physical disability or otherwise separately compensated; no impairment in the dysfunction facet of visual spatial orientation; no more than moderate impairment in the dysfunction facet of subjective symptoms, based on no worse symptom than headaches requiring a period of rest most days; no more than mild impairment in the dysfunction facet of neurobehavioral effects, to the extent not separately compensated as his service-connected psychiatric disorder, based on some irritability and moodiness which would occasionally interfere with workplace interactions, social interactions, or both; no impairment in the dysfunction facet of communication; and no impairment in the dysfunction facet of consciousness. 
 
7. By the preponderance of the evidence, for the entire rating period beginning October 23, 2008, and for any lesser intervals during that period, the Veteran's residuals of cerebral concussion is not manifested by disabling emotional/behavioral disability for which he is not already separately compensated as his service-connected psychiatric disorder. 

8. By the preponderance of the evidence, for the entire rating period beginning October 23, 2008, and for any lesser intervals during that period, the Veteran's residuals of cerebral concussion is not manifested by disabling physical disabilities, other than potentially mild pharyngeal dysphagia, and that mild pharyngeal dysphagia, to the extent attributable to TBI, is attributable based on motor activity due to cognitive impairment. 

9. For the rating period beginning up to a year prior to June 30, 2005, and for any lesser intervals during that period, the Veteran's psychiatric disorder has not been manifested by total occupational and social impairment. He has not suffered as a result of psychiatric disability from symptoms causative of that level of psychiatric disability, to include, for example, not suffering from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself of others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

10. For the rating period beginning up to a year prior to June 30, 2005, and for any lesser intervals during that period, the Veteran's psychiatric disorder has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, or mood. He has not suffered as a result of psychiatric disability from symptoms causative of that level of psychiatric disability, to include, for example, suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; or inability to establish or maintain effective relationships.

11. For the rating period beginning up to a year prior to June 30, 2005, and for any lesser intervals during that period, the evidentiary record has not presented such an exceptional or unusual disability picture with regard to the Veteran's psychiatric disability or his residuals of cerebral concussion, such as is not adequately contemplated by criteria as contained within the applicable Rating Schedule provisions.


CONCLUSIONS OF LAW

1. The criteria for service connection for renal insufficiency are met on a secondary basis. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2. The criteria for service connection for adrenal insufficiency are met on a secondary basis. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

3. Under the rating criteria in effect prior to October 23, 2008, for the entire rating period beginning up to a year prior to June 30, 2005, the criteria for a higher rating than 10 percent for residuals of cerebral concussion have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.7, 4.10, 4.14 (2011); 38 C.F.R. § 4.124a, Diagnostic Codes 8045- 9304 (2008).

4. Under the rating criteria in effect beginning October 23, 2008, for the entire rating period beginning October 23, 2008, and for any lesser intervals within that period, the criteria for a higher rating than the 70 percent assigned for residuals of cerebral concussion have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2011).

5. For the entire rating period beginning up to a year prior to June 30, 2005, the criteria for a separate disability rating for migraine headaches have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.1-4.7, 4.10, 4.14, 4.124a, Diagnostic Codes 8045, 8100 (2011). 

6. For the rating period beginning up to a year prior to June 30, 2005, and for any lesser intervals during that period, the criteria for a disability rating in excess of 50 percent for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.321, Part 4, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board has herein granted service connection for the Veteran's claimed renal insufficiency and adrenal insufficiency. This constitutes a complete grant of these benefits sought on appeal, based on the Veteran's claims for service connection on a secondary basis. There thus is no reasonable possibility that additional notice or development will further these secondary service connection claims adjudicated herein. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

Following the Veteran's claims for increased ratings for psychiatric disorder and residuals of cerebral concussion received in June 30, 2005, from which the current appeal of those claims originates, the Veteran was afforded VCAA notice letters addressing these claims in July 2005, October 2005, and April 2006, prior to the RO's appealed adjudication of these claims by a July 2006 rating action. Additional notice pertaining to development of the claims was afforded the Veteran in the course of appeal. The RO readjudicated the claims subsequently by rating action in October 2009, as well as by statement of the case (SOC) and supplemental statement of the case (SSOC), with the most recent SSOC issued in October 2009. New, pertinent evidence (other than the Veteran's testimony before the undersigned J. A. Markey, Veterans Law Judge, in April 2011), was not received into the record subsequent to that most recent SSOC. The VCAA notice letters, as well as additional letters sent in August 2006 and November 2008, informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letters also provided the Veteran with general notice of the evidence required to satisfy the claim for increased ratings for psychiatric disorder and residuals of cerebral concussion. This is sufficient notice in a claim for an increased rating because the type of VCAA notice required to address rating claims is general notice of ratings for disabilities, not specific notice of all potentially applicable rating criteria. Dingess. 

In Bryant v. Shinseki, 23 Vet App 488  (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the two Board hearings conducted in this case, the Veterans Law Judges outlined the issues on appeal and suggested that any evidence tending to support the claims that had not yet been submitted should be, which necessarily includes evidence of greater severity of the Veteran's claimed psychiatric disorder and residuals of cerebral concussion. The judges' pre-hearing discussions with the Veteran and his authorized representative frequently address these issues - including particularly advice concerning the submission of additional evidence - to the extent they may not be fully discussed during the transcribed, testimonial portion of the hearing. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) ; they have not identified any prejudice in the conduct of the Board hearing.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, subsequent rating actions, and by SOC and SSOC, of records obtained, and thus by implication of records not obtained, in furtherance of his claims. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. He was afforded VA examinations over the course of appeal to address his psychiatric disorder and residuals of cerebral concussion, including most recently VA psychiatric and traumatic brain injury (TBI) examinations in May 2009. These examinations were appropriately followed by review of the claims by the RO, including most recently with issuance of an October 2009 rating action and the October 2009 SSOC. These examinations, taken together with records of VA and service treatment, as well as private records, and statements and testimony by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records over the course of the initial rating period, and sufficiently addressed the criteria for rating the Veteran's psychiatric disorder and residuals of cerebral concussion, including based on the criteria for TBI, to allow the Board to adjudicate the claims based on informed medical findings and medical judgment.
Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting higher disability ratings than those previously assigned by the RO and not altered herein. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claims, the burden must shift to the Veteran to produce evidence of greater severity of disability which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remands in December 2007 and August 2010 have been substantially fulfilled with regard to the increased rating claims adjudicated herein. This development included issuance of an SOC for inextricably intertwined claims, and obtaining a Travel Board hearing. The RO by a January 2011 rating action also appropriately restored the previously assigned 50 percent disability rating for service-connected psychiatric disorder, pursuant to the Board's August 2010 decision finding error in the RO's October 2009 rating action reducing the disability rating for that disorder. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claims adjudicated herein. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the increased rating claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating periods in question, for the appealed claims. ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was afforded the opportunity to address his claims by submitted statements as well as by testimony at hearings before two of the undersigned Veterans Law Judges. VA law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board." 38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011). In Arneson v. Shinseki, 24 Vet. App. 379, 386  (2011), the Court held that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal. Thus, if the claimant's appeal is assigned to a Board panel, the claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case. Id. The Veteran was accordingly appropriate issued a letter in August 2011 affording him the opportunity of a hearing before a third VLJ, and he was subsequently afforded the appropriate time interval to reply to that letter. He did not timely reply requesting an additional Board hearing, and accordingly this Arneson requirement is satisfied. There is no indication that either the Veteran or his representative have desired an opportunity to address the appealed claims adjudicated herein that has not been fulfilled. 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claims. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claims for increased ratings for psychiatric disorder and residuals of cerebral concussion - that of evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. § 3.303. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 


II. Pertinent Laws Governing the 
Consideration and Weighing of Evidence

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a). The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."); see also Davidson, 581 F.3d at 1316 (confirming the principles set forth in Jandreau). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). The credibility and weight to be attached to evidence and arrival at the adjudicative determination at issue is reserved for the VA adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). In this regard, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept some statements or opinions and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board must thus weigh the credibility when considering evidence presented, particularly the credibility of interested parties, such as the claimant. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



III. Claims for Service Connection for a Liver Disorder, Renal Insufficiency, 
And Adrenal Insufficiency, All as Secondary to 
Service-Connected Disability

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 . Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Courts decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) ). 

The Veteran was afforded a VA general examination for compensation purposes in March 2006 to address the Veteran's claimed adrenal insufficiency, diabetes, and renal insufficiency, and specifically whether these were related to his service-connected status post fracture of C5 through C7 and resulting arthritis. The examiner noted that the Veteran had a history of chronic leukocytosis associated with polysplenia, that he had been hospitalized on multiple occasions for the leukocytosis, and that on each occasion he had been treated with high-dose corticosteroids for sepsis rescue. The examiner noted that while the Veteran had been sent home on each occasion with a regime of tapering corticosteroids, due to recurrence of sepsis infections and rehospitalizations he had never been successfully weaned off the steroids between hospitalizations. The examiner further noted that the Veteran appeared to have had a lot of end-organ damage associated with the steroid therapy, including resulting type II diabetes mellitus, hypertension, and chronic renal failure. The examiner also noted a history of glaucoma, as well as cushingoid appearance and obesity. 

The March 2006 examiner concluded that the adrenal insufficiency, diabetes, and renal insufficiency were unrelated to the cervical fractures and arthritis, but were caused by the chronic corticosteroid therapy. The examiner specifically concluded that the Veteran's chronic steroid use resulted in "stunting his HPA access" which in turn caused his adrenal insufficiency. The examiner further concluded that the chronic steroid use and resulting end-organ damage likely resulted in his glaucoma, type II diabetes mellitus, renal insufficiency, and hypertension. 

The Veteran has been service connected for both functional asplenia and for anemia to include leukocytosis, both effective from June 30, 2005. 

The Board finds the March 2006 VA examiner's opinions to be supported by medical evidence and by apparently sound medical judgment regarding causal associations between treatment by chronic corticosteroids for the Veteran's chronic or recurrent leukocytosis, and the resulting end-organ damage and stunting of HPA access, with a resulting causal medical link between service-connected functional asplenia and claimed renal insufficiency and adrenal insufficiency. 

Accordingly, based on these well-considered medical opinions and in the absence of informed medical judgment to the contrary, the Board finds that service connection for renal insufficiency and adrenal insufficiency is warranted as secondary to service-connected functional asplenia/splenosis with history of leucocytosis. 


IV. Claim for Increased Ratings for Psychiatric Disorder and for 
Residuals of Cerebral Concussion

The Veteran's current claims for increased rating for residuals of cerebral concussion and for increased rating for a psychiatric disorder were received on June 30, 2005, and hence the claims are to be considered from up to one year prior to that date. 38 C.F.R. § 3.400(o) (2011). 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where, as in this case, the claim is one for an increased rating for a service connection disability, VA must considered staged ratings over the rating period, to assign a higher rating over an interval or intervals within the rating period if this is supported by the evidence. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected psychiatric disorder has been rated under the provisions of 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9400. Under this regulatory provision: 

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when the Veteran has total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name. 

38 C.F.R. § 4.130. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b). The Board notes that the symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Physicians often apply a measurement known as the Global Assessment of Functioning (GAF) in assessing a patient. The GAF score assigned thereon reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32. GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Veteran's service-connected residuals of cerebral concussion is currently rated as a traumatic brain injury (TBI) and was previously evaluated as post-concussion headaches. The residuals of cerebral concussion were rated 10 percent disabling prior to October 23, 2008, under the criteria of 38 C.F.R. § 4.124a , Diagnostic Codes 9304- 8045, and were rated under the new Diagnostic Code 8045 effective from the October 23, 2008, effective date of that new code, as discussed infra.  

Then as well as currently, Diagnostic Code 9304 contemplates dementia due to head trauma, but with the rating assigned under the general rating formula for mental disorders. 

Prior to October 23, 2008, Diagnostic Code 8045 stated that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207). 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

Prior to October 23, 2008, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9305. This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9305 were not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral atherosclerosis. Id. 
 
The Veteran was previously rated for his residuals of cerebral concussion based on such subjective complaints of headaches, dizziness, etc. Otherwise, psychological impairment was assigned based on his service-connected psychiatric disorder, characterized since prior to the receipt of his current claim as adjustment disorder with anxiety and depression, with a 50 percent evaluation for his psychiatric disorder previously assigned effective from June 1, 1994. 

Thus for consideration here is whether higher evaluations are separately assignable for the Veteran's service-connected psychiatric disorder and his separately service-connected residuals of cerebral concussion, including based on the changed rating criteria for TBI. 

A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155 ). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 . However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). The Veteran has been service connected for a psychiatric disorder as secondary to his service-connected physical disabilities, and has also been separately service connected for cerebral concussion as associated with his automobile accident with head injury during service. Thus, symptoms such as depression, anxiety, and reduced motivation or mood, to the extent attributed to the Veteran's psychiatric disorder and compensated by the rating assigned for psychiatric disorder, may not be the basis for a higher rating for his cerebral concussion, including when rated based on TBI. 38 C.F.R. § 4.14. 

By an October 2009 decision a Decision Review Officer (DRO) assigned an increased evaluation of 70 percent for residuals of cerebral concussion, rated based on TBI, effective from the October 23, 2008, effective date of the change in law for TBI. 

Regulations pertaining to rating TBI were amended in September 2008. See 73 Fed. Reg. 54,693 -706 (Sept. 23, 2008). This new rating criteria is effective October 23, 2008, and applies to "all applications for benefits received by VA on or after October 23, 2008." Id at 54,693. In the present case, the Veteran's claim for an increased rating for his TBI residuals was received by VA in 2004 and he was rated under the prior Diagnostic Code 8045. However, a veteran whose residuals of traumatic brain injury (TBI) were rated by VA under a prior version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence. The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. Id. As noted, the RO rated the Veteran under the new criteria, as such, his claim will be considered under the new TBI criteria and both the old and new rating criteria under Diagnostic Code 8045 will be considered in the current claim. Because the new criteria is more favorable for the interval beginning October 23, 2008, that criteria is discussed herein for application for that interval.

The amended regulation for TBI, Diagnostic Code 8045, provides for the evaluation based on three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. These areas of dysfunction are described as follows:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. I n a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 38 C.F.R. § 4.124a , Diagnostic Code 8045 (2009-2011).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. Residuals of TBI not listed in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are to be evaluate under the most appropriate diagnostic code, which other residuals are to be evaluated separately, and combined based on rules governing combined ratings under 38 C.F.R. § 4.25. Additionally, the need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Id. 

In this case, the need to evaluate the Veteran's residuals of cerebral concussion based on criteria not encompassed by Diagnostic Code 8045, on a different schedular or a special monthly compensation basis, is not implicated by the Veteran's assertions or other evidence of record. Rather, the Veteran has been assigned separate ratings for left and right upper extremity neuropathy regardless of whether these may be attributable to residuals of cerebral concussion, and those peripheral neuropathies are not considered in the rating for residuals of cerebral concussion, but rather are the subject of remand, below. The Veteran's reported headaches are not shown by the weight of the evidence to be independently disabling to a degree not encompassed by the rating assigned based on TBI, so as to warrant a rating distinct from that assigned based on TBI for the entire rating interval beginning October 23, 2008, as discussed further infra.

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table is be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Diagnostic Code 8045.

For purposes of rating under the revised Diagnostic Code 8045, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. These 10 facets are as follows: (I) Memory, attention, concentration , and executive function; (II) Judgment; (III) Social interaction; (IV) Mental orientation; (V) Motor activity (impact on motor and sensory systems); (VI) Visual and spatial orientation; (VII) Subjective symptoms; (VIII) Neurobehavioral effects; (IX) Communication; and (X) Consciousness. 

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," because any compensable level of impaired consciousness is considered totally disabling under this rating scheme. A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," an overall percentage evaluation is assigned based on the rated level of impairment of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of impairment for any facet. Id. 

In keeping with the above-noted constraints on pyramiding imposed by 38 C.F.R. § 4.14, Note (1) following the current Diagnostic Code 8045 provides as follows: 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id. 

Other pertinent caveats are provided in Notes (2) through (5): 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable. Id. 

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of: 

Zero (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety; 1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; 2 (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. Id. 

Thus, the evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination. Only one evaluation is assigned for all the applicable facets. A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. As already noted, physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately. 38 C.F.R. § 4.124a , Diagnostic Code 8045 (2011).

The DRO in the October 2009 decision granted a 70 percent evaluation for the Veteran's residuals of cerebral concussion based on TBI resulting in problems with memory, attention, concentration, and executive functions. The DRO then noted that this overlapped with criteria for the Veteran's psychiatric disorder for which he was already separately assigned a 50 percent disability rating. The DRO found that non-overlapping psychiatric symptoms consisted of depression and anxiety symptoms, and that these non-overlapping symptoms warranted only a 30 percent disability rating. The DRO thus increased the disability rating for residuals of cerebral concussion to 70 percent while simultaneously reducing the disability rating for psychiatric disorder to 30 percent disabling, both effective from October 23, 2008. 

The DRO then noted, "The provisions of 38 C.F.R. § 3.105 do not apply as there is no change in combined evaluation." 38 C.F.R. § 3.105 addresses rules governing revisions of decisions, including reductions in benefits. 38 C.F.R. § 3.105(e) pertinently provides that notice and the provision of 60 days for the Veteran to show cause why a reduction should not be made is only required where "the lower evaluation would result in a reduction or discontinuance of compensation payments being made." 38 C.F.R. § 3.105 (2011). Because the combined evaluation between service-connected psychiatric disorder and residuals of cerebral concussion did not change with the DRO's changed evaluation, the DRO found no need for additional due process notice. Id.

 However, the Board by an August 2010 decision found that 38 C.F.R. § 3.344(c) governed to protect the rating assigned for the Veteran's service-connected psychiatric disorder, because the 50 percent evaluation had been in effect for in excess of five. The Board accordingly required restoration of the previously assigned 50 percent evaluation for the Veteran's service-connected psychiatric disorder. The RO by a January 2011 decision accordingly restored the 50 percent assigned for the Veteran's psychiatric disorder. 

Upon a VA brain and spinal chord examination for compensation purposes in March 2006, both disabilities associated with status post cervical fractures and central neurological difficulties, particularly headaches, were addressed. The Board here only considers the central neurological impairments addressed at the examination as relevant to the claims herein adjudicated because examiners have attributed peripheral neurological and neuromuscular-related disorders to disabilities of the spine, not to brain injury. 

The March 2006 neurological examiner noted the Veteran's history of a motor vehicle accident in service. The Veteran complained of daily headaches since the in-service motor vehicle accident. He described these headaches as band-like and constant with photophobia, occasionally causing him to wake from sleep. He also reported that stress or irritability exacerbated the condition. He further contended that his headaches impaired his thinking, thereby impacting his activities of daily living. The examiner noted that the Veteran took Zomig specifically for his headaches, and to more generally alleviate symptoms (including pain symptoms of other parts) he took oxycodone, methadone, and Flexeril. The Veteran reportedly could only take Zomig twice weekly. He was noted to be under the care of a VA hospital pain management team. 

The March 2006 examiner observed that while it was possible that the Veteran's described headaches were post-concussive, the headaches as described by the Veteran, including particularly their reactivity to stress, suggested that they were more likely tension-type headaches. The examiner conducted a fundoscopic examination which was normal, and further found cranial nerves II through XII "grossly intact." The examiner noted findings of a June 2005 brain MRI revealing no cerebral abnormalities but "moderately extensive sinus mucosal disease." The examiner then made two relevant assessments. First, it was at least as likely as not that the headaches were related to the Veteran's automobile accident in service, but that the headaches were related to his cervical spine injury rather than to a head injury. Second, the headaches were not at least as likely as not to be causing any disability in the Veteran. 

Upon a VA mental disorders examination for compensation purposes in March 2006, the Veteran related that he was very depressed because his medical problems appeared to be getting worse, and he related that his mood was his biggest problem. He also complained of poor sleep, relating that he used a CPAP machine and had chronic pain apparently also interfering with sleep. Energy was also reportedly poor. He related guilt about not being able to take care of his family and requiring help of others. However, he reported adequate appetite and denied concentration difficulties. He also reported that his medications were serving him well in treating his anxiety. He denied current alcohol or illicit substance use, while acknowledging past use. He also related current complete dependence on his wife for daily care activities. He denied any past hospitalizations for mental health, and reported being last seen for outpatient mental health care in June 2005. 

Upon the March 2006 VA mental disorders examination, the Veteran was alert and oriented though mildly depressed. Affect was of normal range and he was not labile or distractible. Intellectual functioning was average and thoughts were coherent, logical, and goal-directed. There were in evidence no flight of ideas or looseness of associations, and the Veteran denied auditory or visual hallucinations, illusions, or delusions. He also denied suicidal or homicidal ideation. The examiner noted the Veteran's past mental treatment history of major depressive disorder and panic disorder, and found that the Veteran's symptoms still met the criteria for major depressive disorder. However, the examiner concurred with the Veteran's own assessment that his anxiety disorder was under good medication control. The examiner diagnosed major depressive disorder which he assessed as mild, without psychotic features. He also diagnosed panic disorder without agoraphobia, and alcohol dependence in full sustained remission. The examiner noted that current environmental stressors included problems of his primary support group, social group, and household economics. The examiner assigned a GAF Scale score of 55. 

VA treatment records dated in July 2008 show that the Veteran denied any suicidal or homicidal ideations. He was diagnosed with major depressive disorder and panic disorder and assigned a GAF score of 65. However, in September 2008, on VA mental status examination the Veteran was casually dressed with good eye contact. Mood and affect were euthymic. The Veteran denied any suicidal or homicidal ideations and did not appear to respond to internal stimuli. Linear thought processes, insight, and judgment were adequate. He was assigned a GAF score of 55. 

Upon VA mental health treatment in November 2008, the Veteran's speech was within normal limits. Mood and affect were euthymic. He denied suicidal and homicidal ideations and hallucinations. Insight and judgment were good. The Veteran reportedly controlled symptoms with daily medications taken for depression and anxiety. The clinician diagnosed major depressive disorder, panic disorder, and alcohol dependence in full remission, and assigned a GAF score of 60. 

Upon a July 2009 VA mental health treatment, the Veteran reported an increased depressed mood but denied increased anxiety. He also denied any thoughts of self-harm or harm to others. However, he complained of difficulty with medical issues. The clinician observed that the Veteran was calm with normal speech and adequate hygiene. Mood was euthymic though with a constricted affect. Thought processes were linear and logical. The Veteran had neither suicidal or homicidal ideations nor hallucinations. Insight and judgment were good. The examiner diagnosed with major depressive disorder, panic disorder, and alcohol dependence in full remission. The examiner assigned a GAF score of 60.

Upon a May 2009 VA mental disorders examination for compensation purposes, the examiner observed that the Veteran had effective treatment with his current medication, noting the Veteran's own report in November 2008 of doing well and the November 2008 mental health finding of full remission on his current medication. However, at the May 2009 examination the Veteran denied that he was in full remission. The May 2009 examiner did note that the Veteran had significant ongoing difficulties and challenges due to physical disabilities.

The May 2009 examiner observed that while the Veteran's affect was blunted, he was cooperative, friendly, and attentive at the interview. There was no noted dysfunction in speech, thought processes, or thought content, with ability to interpret proverbs appropriately, no inappropriate behavior, and no hallucinations or delusions. Attention was intact, intelligence was average, and the Veteran possessed insight as to his current difficulties. The Veteran also denied suicidal ideation or homicidal ideation, and he had good impulse control. However, the Veteran complained of sleep impairment, with waking up five to six times nightly due pain, positional difficulties, and sleep also impaired due to use of a CPAP machine. The Veteran was also noted to have significant difficulties with activities of daily living due to physical disabilities, for which he received aid and attendance. He did reportedly have ritualized behaviors consisting with exhibited traits and organizational routines. However, the examiner did not find these ritualized behaviors to be in the nature of obsessional rituals or find that they interfered with functioning. 

At the May 2009 examination the Veteran also endorsed panic attacks multiple times daily, lasting 30 minutes each, described as including dizziness, room spinning, difficulty catching his breath, and his heart pounding. This was apparently despite the Veteran's noted quiet, retired life living at home with his wife, with their children living a distance away, and the Veteran nonetheless remaining in close contact with his children despite this physical distance. For anxiety control the Veteran had taken a Xanax prior to the examination, and took another during the testing portion of the examination. He also took a morphine tablet at the beginning of the examination to control pain. The examiner did not note observed panic or adverse effects of panic symptoms during the current interview or testing.

Both cognitive and psychological testing were administered at the May 2009 mental disorders examination. Testing revealed processing speed from low average down to moderately low; memory ranging from borderline to severely impaired; and cognitive impairment affecting language, attention, and short term memory. These findings were consistent with the Veteran's subjective complaints of difficulties with word finding, short term recall, forgetting tasks, and completing projects. The examiner concluded that the test results were valid, with the Veteran both honest and showing good effort for the testing. 

The May 2009 mental disorders examiner diagnosed major depressive disorder, panic disorder, cognitive disorder, and alcohol dependence in full remission; assigning a GAF score of 59. The examiner assessed that mental impairment did not result in total occupation and social impairment, and did not result in impairment in most functional areas. However, he found that neuropsychiatric disabilities resulted in moderate memory and attention impairments, further resulting in difficulties manipulating and retaining information and making decisions. The examiner noted that the Veteran's depressed mood and anxiety were due to his physical conditions, and while the depression was fairly well controlled, the panic attacks did recur under stress and required additional medication as needed. 

A separate May 2009 VA examination addressed the presence of traumatic brain injury (TBI). The Veteran's history of cervical fracture and head trauma in a motor vehicle accident in December 1979 was noted. The Veteran complained of headaches and short term memory difficulties since the accident. He reported using Zomig on average either two or three times monthly as needed for migraines (the Veteran's account of frequency of this self-medication varied - reported as two or three - during the examination), and using Motrin 800 mg on average twice weekly. For his physical disorders including peripheral neuropathy pain, he was also noted to be taking morphine twice daily, Vicodin every six hours approximately four times daily, lidocaine as needed to the neck area and patches as needed, and using a TENS unit for the neck as needed. The examiner noted that the Veteran had no history of seizures or autonomic dysfunction. 

At the examination the Veteran reported having migraines 8 to 10 times monthly with each headache lasting approximately four hours, with the headaches incapacitating and associated with photophobia. He complained of pain in the neck and arms, chronic numbness and increasing weakness in the upper and lower extremities bilaterally, nightly sleep disturbance, and chronic moderate fatigue impairing daily activities. He also endorsed periodic anxiety resulting in restlessness, easy fatigue, difficulty concentrating, muscle tension, and sleep disturbance; and periodic depression resulting in depressed mood, decreased energy, loss of interest in activities, decreased libido, and feeling helpless or hopeless. He endorsed mild memory impairments, as well as difficulties with decreased attention, difficulty concentrating, and difficulty with executive functioning such as planning and goal setting. He endorsed neurobehavioral symptoms including some depressed mood, anxiety, irritability, restlessness, and panic attacks under stress. Erectile dysfunction was also present but was attributed to diabetic neuropathy and not TBI. 

Despite all these Veteran-endorsed symptoms, the TBI examiner in May 2011 in essence concluded that the Veteran did not have many disabling residuals of TBI, but rather had psychological and physiological disability all stemming from his cervical spine injury and other physical disability. The examiner observed that the severity of the initial head injury was mild, with no associated history of any of the following: seizure, autonomic dysfunction, malaise, bowel problems, bladder problems, hearing loss/tinnitus, vision problems, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction. The Veteran's complained-of chronic headaches were assessed as of cervical origin, but the examiner nonetheless retained their characterization as migraines, uncritically relating the Veteran's reports of their frequency and duration, while noting that for treatment the Veteran reportedly took only three Zomig per month, but also used Motrin as needed. The Veteran reported that he experienced dizziness but this lasted for one hour and occurred only four to five times per year. Balance problems were noted to be due to leg weakness, and associated with the Veteran's spine disability. Similarly, pain reportedly present in the neck, arms, and spine, and chronic numbness in the upper and lower extremities were attributed to a spine disability. Weakness in the upper and lower extremities, and mobility problems were also associated with spine and extremity disabilities. Psychiatric symptoms were noted to consist of anxiety symptoms and symptoms associated with depression. (As noted supra, these psychiatric symptoms are not ratable as TBI because they are separately rated as service-connected psychiatric disability). Memory impairment was assessed as mild. Cognitive symptoms were found to include decreased attention; difficulty concentrating; and difficulty with executive functions, including speed in processing information, goal setting, planning, organizing, prioritizing, etc. Neurobehavioral symptoms were noted to include some depressed mood, anxiety, irritability and restlessness, and panic attacks that increased under stress. The Veteran was also noted to have some mild pharyngeal dysphagia identified upon speech therapy consultation in September 2007, the origin of which was not identified. 

The May 2009 TBI examiner concluded, based on estimated difference between morbid and pre-morbid functioning, that the Veteran did have some cognitive dysfunctions. These included variable processing, more severely impacted when independent recall of information was required; and borderline to severe impairment in ability to recall and manipulate information, which indicated a cognitive impairment affecting language, attention, and short-term memory. The examiner concluded that the Veteran had moderate impairment of memory, attention, concentration, or executive functioning, with resulting moderate functional impairment. 

The May 2009 TBI examiner otherwise found judgment normal; social interaction appropriate; orientation intact; motor activity normal; visual spatial orientation normal; subjective symptoms not interfering with work or social interactions; neurobehavioral effects only occasionally interfering with but not preventing work or social interactions; communication unimpeded; and conscious normal. 

The Board observes that the peripheral neurological dysfunctions including those identified upon the May 2009 TBI examination are separately rated and not the subject the cerebral concussion residuals on appeal. As already noted supra, the Veteran's service-connected ratings for peripheral neuropathy of the left and right upper extremities are the subject of remand, below. 

At his April 2011 hearing, the Veteran testified to taking Oxycodone every six hours for his cervical disability as well as taking Dilaudid. He reported other medications for his other ailments. He also reported being ambulatory with a wheelchair, and being driven in a car by his wife due to his cervical disability impairing head turning. He reported walking impairment associated with injuries from falls, including back injuries. He also reported difficulties with functioning of his upper extremities associated with cervical disability. He went on to testify in detail regarding the nature of his other service-connected disabilities and how they impacted his functioning, providing an apparent detailed understanding of these disabilities. In this regard, at the November 2011 hearing the Veteran was notably highly lucid, not revealing indications of cognitive dysfunction through the manner of his speech, his reasoning, his recitation of pertinent facts, or his expression of his needs and interests. Thus, from the lay perspective of the Board based on hearing testimony, the Veteran appears to present a quite functional level of cognitive and psychological functioning, without obvious impairment. The Board's observations of this testimony appears fairly consistent with he psychological and neurological examiners' assessments upon recent VA examinations, including their assignment of GAF Scores.

Regarding the Veteran's psychiatric disability or residuals of cerebral concussion, at the April 2011 hearing he testified to seeing a VA psychiatrist approximately once every three months. He asserted that he had symptoms such as inability to catch his breath, sweating, throat tightness, and difficulty swallowing when under stress. These appear to be panic-type symptoms, such as those noted by VA examiners. He additionally testified that he developed fevers and elevated white blood cell counts due to stress. A perception of fever appears to be within the ambit of the Veteran's medically identified panic symptoms. As noted in the Introduction, supra, to the extent the Veteran develops actual physiological disability manifested by elevated white blood cell counts and fever associated in reaction to stress, any such distinct physiological disability is not within the ambit of increased disability for rating his psychiatric disorder or residuals of cerebral concussion, and rather would have to be addressed separately as a secondary service connection claim. 38 C.F.R. §§ 3.310, 4.1 (2011). 

The Board again notes that the Veteran's impairments in functioning of his upper and lower extremities, including as testified to at his hearings, are each separately rated as related to his cervical disability, and hence functioning of his extremities cannot also be a basis for a higher rating for the Veteran's residuals of cerebral concussion for these same disabilities. 38 C.F.R. §4.14. 

While the Veteran has reported frequent panic attacks, these appear to be reasonably well-controlled with medication, and appear not to interfere with functioning independently. The VA TBI examiner in November 2011 noted the Veteran's use of medication to control panic or anxiety symptoms including when taking evaluative tests, but resulting interference with functioning was not found. Rather, the examiner concurred with prior assessments of adequacy of current medications in substantially controlling his symptoms. Such control is reflected by findings of both VA examiners and treating clinicians. The Veteran has also not indicated substantial interference with capacity for functioning independently due to anxiety or panic not well-controlled by medication. 

The Veteran reported at his May 2009 TBI examination and the examiner accepted as valid periodic anxiety resulting in restlessness, easy fatigue, difficulty concentrating, muscle tension, and sleep disturbance; and periodic depression resulting in depressed mood, decreased energy, loss of interest in activities, decreased libido, and feeling helpless or hopeless, as well as panic symptoms impairing immediate functioning under stress. However, these periodic dysfunctions appear by the weight of the evidence to be substantially alleviated and controlled by daily and as needed medications taken for his depression, anxiety, and panic, as well as by medical taken including muscle relaxants. The Board finds that such periodic symptoms, to the extent present and not controlled, appear not to be the overriding picture for this Veteran. 

Rather, by the weight of the evidence, the Veteran's psychiatric picture has been one of a person struggling daily with significant physical impairments, as well as with chronic headaches, panic, and depression, but not one who has been rendered incapable of functioning due to these mental impairments. The Veteran appears to have some reduced reliability and productivity due to his panic and due to his intermittent breakthrough symptoms of depression and anxiety, while finding life simply difficult - quite understandably - due to excessive physical challenges. 

The Board finds the statements and testimony of the Veteran and his wife to be competent and credible depictions of his ongoing symptoms and levels of disability, but these have not reflected impairment supporting higher evaluations for claimed psychiatric disorder and residuals of cerebral concussion, particularly when informed by contextual findings of examiners as to impairment resulting for physical versus psychological versus other central neurological disability. Caluza; Espiritu; Jandreau. Ongoing severe physical disabilities necessarily color the Veteran's experiences and capacity to function in all aspects, as is already generally reflected in the Veteran's assigned total disability rating for compensation purposes. Objective observations upon treatment and examination and testing, however, sufficiently reflect the more limited nature of the Veteran's service-connected psychiatric disorder and residuals of cerebral concussion to inform of more moderate disability than may otherwise be interpreted from the Veteran's lay assertions of eight to ten migraines per month or of more severe impairments in memory or other executive functions than is objectively shown. Id.

The Board finds that for the entire rating period in question, the weight of competent and probative evidence, including statements and testimony by the Veteran and his wife, and findings of treating medical professionals and VA examiners, is to the effect that the Veteran is maintaining reasonable mental capacity to perform social and occupational tasks despite physical, cognitive, and psychiatric symptoms. The GAF scores assigned have consistently shown moderate, as opposed to serious, impairments in psychiatric functioning; and observed presentation upon treatment and examination has not reflected significantly impaired mood, affect, physical appearance or hygiene, speech, or speech content. Delusions, hallucinations, or suicidal or homicidal ideations, or easy distractibility have also not generally been shown.
 
 Hence, the Board finds that the preponderance of the evidence is against entitlement to a higher disability rating than the 50 percent assigned for psychiatric disability, for the entire disability rating period beginning up to a year prior to the June 30, 2005 date of claim for increased rating. 38 C.F.R. § 4.130, Diagnostic Code 9400. In assigning this rating, the Board does not consider the Veteran's cognitive difficulties and memory impairments, because these are rated as part of the Veteran's residuals of cerebral concussion, or TBI, and VA is this precluded from also rating the Veteran's psychiatric disorder based on these same symptoms; such would constitute pyramiding. 38 C.F.R. § 4.14. Similarly, in rating the Veteran's residuals of cerebral concussion, the Board must exclude consideration of symptoms compensated as part of his psychiatric disability, including his symptoms of depression, anxiety, and panic. 

Looking to the Veteran's residuals of cerebral concussion, the Board must first address the Veteran's reported headaches. For the rating period prior to October 23, 2008, the RO assigned a 10 percent disability rating based on purely subjective complaints of headaches due to trauma, as is listed under Diagnostic Code 8045, for brain disease due to trauma. The evidence from that interval prior to October 23, 2008, does not indicate the presence of multi-infarct dementia with cerebral arteriosclerosis, as was required under that prior rating code to warrant a higher disability rating for purely subjective complaints of post-concussive symptoms, such as headaches, dizziness, or insomnia. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007). The Board finds that for this prior period the evidence preponderates against a higher disability rating because objective evidence of an otherwise ratable cognitive impairment was not then shown, and the complained-of headaches do not appear then - as they do not appear now - to meet the criteria for more than a 10 percent disability evaluation otherwise under the code for migraine headaches. 

The diagnostic code for migraine headaches has not changed over the appeal period. Diagnostic Code 8100 provides for a 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over last several months. A 10 percent rating is provided for migraine with characteristic prostrating attacks averaging one attack in two months over last several months. Less frequent attacks warrant a zero percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The March 2006 VA examiner's assessment, including based on the Veteran's description of his headaches, is to the effect that they are most likely tension-type headaches related to cervical injury and not related to head injury, and are not likely causing any disability. This is consistent with this neurologist's understanding of tension-type headaches, their level of associated impairment, and their response to medication. In the absence of more credible, well-informed medical evidence addressing the question of headaches for the interval prior to October 23, 2008, the Board finds that the March 2006 VA examiner's assessment and conclusions are the most credible evidence addressing the nature and extent of the Veteran's headaches for that interval prior to October 23, 2008. 

Based on this March 2006 VA examiner's assessment and conclusions regarding the Veteran's headaches, the Veteran's own statements, and the absence of treatment records reflecting ongoing treatment or debilitation related to headaches rather than other disability, and the absence of other examination findings or conclusions weighing in favor of substantially debilitating headaches for the interval prior to October 23, 2008, the Board concludes that the preponderance of the evidence is against the Veteran having prostrating migraine or migraine-equivalent headaches for the interval prior to October 23, 2008.  The Board thus finds for that prior interval the weight of the evidence against entitlement to a disability rating above the 10 percent assigned from the Veteran's residuals of cerebral concussion on the basis of headaches pursuant to Diagnostic Code 8100. 

The Board accordingly finds that for the rating interval prior to October 23, 2008, the weight of the evidence preponderates in favor of the Veteran's residual symptoms of cerebral concussion being manifested principally by purely subjective symptoms such as complained of headaches, as listed under then Diagnostic Code 8045, and thus warranting no more than the 10 percent disability rating already assigned for the interval prior to October 23, 2008. The Veteran's complaints of symptoms of headaches, irritability, some memory issues, and difficulty concentrating fit within the parameters of purely subjective symptoms within that code, in the absence of evidence of multi-infarct dementia. 

The expanded TBI criteria effective from October 23, 2008, is more expansive in its attribution of disability to such symptoms and associated subtle impairments in cognitive functioning. 

For the rating interval beginning October 23, 2008, the Board finds that the Veteran's reported headaches are most likely at worst headaches such as those listed as requiring rest periods most days, under the subjective symptoms category facet of cognitive impairment for TBI, rather than true migraine headaches warranting a distinct rating. The Board bases this in part on the Veteran's report of the headaches lasting only four hours each, and not reportedly characteristically prostrating in nature or of prolonged duration, which would be more characteristic of disabling migraines as described under Diagnostic Code 8100. The Board also bases this on the Veteran's reported use of Motrin on only some occasions to alleviate the headaches, and using Zomig for the headaches even less frequently. The Board also bases this on the assessments of the neurological examiner in March 2006, despite the May 2009 TBI examiner's apparent acceptance of use of the term migraine as self-described by the Veteran to describe his headaches. While the TBI examiner repeated the term migraine, her findings do not reflect her acceptance such a diagnosis, since she noted that the headaches were from the Veteran's spine, as had been assessed by the March 2006 neurological examiner when that examiner assessed tension headaches. 

Duly weighing all credible and cognizable evidence of record, including the Veteran's concededly competent and credible subjective complaints, objective findings and assessments upon treatment and examination, and most particularly specific findings directed at TBI criteria by the TBI examiner in May 2009, the Board arrives at the following conclusions regarding the severity of each of ten facets of dysfunction to the extent present for the Veteran's residuals of cerebral concussion for cognitive impairment and other subjective symptoms: 

(I) Memory, attention, concentration, and executive function: Moderate functional impairment based on objective TBI testing in May 2009, which is judged more reliable than past history of memory and executive function findings which were variable but were generally judged to be of mild to moderate severity. Thus, level 2 impairment. 

(II) Judgment: Judgment generally found to be intact upon both psychiatric testing and TBI testing, and found consistent with assessed pre-morbid mental capacities. Thus, normal, and level 0 impairment. 

(III) Social interaction: While psychological examiners have noted a more limited social sphere - in part attributed to physical incapacities - this is not for consideration in the TBI assessment as it is already compensated as part of the assigned 50 percent rating for psychiatric disability. Rather, the question is of appropriateness of social interactions, which have not been found impaired upon either mental health treatment or evaluation or TBI testing. The Veteran has also not alleged that he interacts inappropriately. Thus, routinely appropriate, and level 0 impairment.

(IV) Orientation. No findings are in evidence either upon psychological treatment or testing or TBI examination of lack of orientation. Rather, the Veteran has been found fully oriented. The Veteran has not contended otherwise. Thus, always oriented to person, place, time, and situation, and level 0 impairment.

(V) Motor activity. Physical motor incapacities have been consistently attributed to the Veteran's cervical pathology and associated peripheral neuropathy, for which he is separately rated. The only motor incapacities potentially attributed to TBI is a mild pharyngeal dysphagia. Thus, for purposes of TBI, motor activity impairment is at most mild, and level 1 impairment.

(VI) Visual spatial orientation. No incapacities found, and level 0 impairment.

(VII) Subjective symptoms. Moderate headaches at times with some associated photophobia and dizziness. Affording the Veteran the benefit of the doubt, this may be characterized as headaches requiring a period of rest most days, and thus the maximal level 2 impairment.  (Level 2 is the maximum under this subjective category.) 

(VIII) Neurobehavioral effects. Subjective reports and examiner findings are reasonably consistent in finding some irritability and moodiness, which would, by the weight of the Veteran's contentions and clinical findings, occasionally interfere with workplace interactions, social interactions, or both. Affording the Veteran the benefit of the doubt that such symptoms are present independent of the Veteran's psychiatric disorder for which his is already separately compensated, this level of neurobehavioral effects is of level 1 impairment. 

(IX) Communication. The Veteran has not alleged that his communication has been substantially impaired, and no such impairment was in evidence at his hearings. Treating clinicians and VA examiners also found communication unimpaired, with comprehension and expression consistent with pre-morbid cognitive capacities. Thus, level 0 impairment. 

(X) Consciousness. No identified impairment in consciousness. Thus, level 0 impairment. 
 
Because the highest level of impairment of any of these facets, by the Board's determination, is level 2, the Board finds that the preponderance of the evidence is against entitlement to more than a 70 percent evaluation for the Veteran's residuals of cerebral concussion on the basis of TBI, for the entire rating period beginning from October 23, 2008, and for any lesser intervals during that period. 38 C.F.R. § 4.124a, Diagnostic Code 8045. The Board finds that the evidence of record, including subjective contentions and clinical and examination findings, do not reflect that the Veteran has emotional/behavioral disability not accounted for in the rating assigned for his service-connected psychiatric disorder, and hence a rating for residuals of cerebral concussion on that basis, including based on TBI, is not warranted. 38 C.F.R. § 4.14; Note (1) following 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The only identified physical dysfunction in evidence not encompassed by or attributed to physical disabilities unrelated to TBI is the note mild pharyngeal dysphagia identified upon speech therapy consultation in September 2007, which is accounted for in (V) motor effects, above, and does not warrant a higher or separate disability rating than the 70 percent already assigned for residuals of cerebral concussion, for the entire rating period beginning October 23, 2008, and for any lesser interval. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Based on the foregoing findings, the Board finds that for the entire rating period beginning October 23, 2008, and for any lesser intervals during that period, the preponderance of the evidence is against entitlement to a higher disability rating for residuals of cerebral concussion than the 70 percent already assigned effective from October 23, 2008. 38 C.F.R. § 4.124a, Diagnostic Code 8045; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board duly recognizes the Veteran's testimony to the effect that both the Veteran and his wife are former practicing nurses, and hence some level of medical knowledge on the part of the Veteran and his wife are to be recognized based on any such expertise. See YT v. Brown, 9 Vet. App. 195, 201 (1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments). However, neither the Veteran's nor his wife's testimony or other statements within the record, even taken in the context of being medically informed, do not alter the adjudicative outcomes herein, with examination and treatment findings of sufficient force and consistence as to the level of impairment and attribution of impairments to the Veteran's various disabilities for those findings and conclusions not to be altered based contentions of the Veteran and his wife to the extent these are at odds with the examination  findings and conclusions. 


The Board also finds that there is no indication that the Veteran's psychiatric disorder or his residuals of cerebral concussion has resulted in disability not reflected in the rating schedule, such as may be reflected by prolonged periods of hospitalization or marked interference with employment, and the Board accordingly concludes that referral for consideration of the Veteran's psychiatric disorder or residuals of cerebral concussion on an extraschedular basis is not warranted. 38 C.F.R. § 3.321(b). 


ORDER

Service connection for renal insufficiency is granted.

Service connection for adrenal insufficiency is granted.

For the entire rating period beginning up to a year prior to June 30, 2005, and through October 22, 2008, an increased rating above the 10 percent assigned for residuals of cerebral concussion is denied. 

For the entire rating period beginning October 23, 2008, an increased rating above the 70 percent assigned for residuals of cerebral concussion is denied. 

For the entire rating period beginning up to a year prior to June 30, 2008, an increased rating above the 50 percent assigned for a psychiatric disorder is denied. 


REMAND

The Board notes that the Veteran by a November 2009 submission expressed disagreement with the effective date assigned with the RO's October 2009 grant of special monthly compensation based on the need for aid and attendance of another. Thereafter, the RO issued a Statement of the Case (SOC) in January 2010 addressing that earlier effective date issue, and the Veteran's authorized representative then submitted a VA Form 9 in March 2010 perfecting an appeal of that earlier effective date issue. The Board in its August 2010 decision did not recognize that appealed claim, and the RO by a March 2011 letter erroneously instructed the Veteran that he could not raise a "freestanding" claim for an earlier effective date for a benefit, because this would disturb the finality of the prior RO decision, implicitly citing Rudd v. Nicholson, 20 Vet. App. 296 (2006). The RO's October 2009 decision assigning an effective date for special monthly compensation was not final precisely because the Veteran had timely perfected an appeal of that decision, and hence the appeal as to that issue arises from that non-final decision. 38 C.F.R. § 20.200 (2011). 

The Board accordingly finds that the Veteran was not afforded adequate notice and opportunity to address his appealed claim for an earlier effective date for the grant of special monthly compensation, including potentially by testimony before a Veterans Law Judge of the Board. He is to be afforded these opportunities upon remand.

At his April 2011 hearing the Veteran testified to a fall on January 13, 2010, reportedly even though he had been using a walker at the time, with resulting increased impairment following the fall. He testified to lumbar problems since approximately 2004, but increasing difficulty and unlikelihood of becoming ambulatory again following the January 2010 accident. The Veteran also asserted a self-perception of a whiplash-like injury in that January 2010 accident potentially implicating greater disability in the cervical spine following the accident. 

The Veteran has reported increased physical disability following his January 2010 accident, with implicated impairment potentially related to his claims for service connection for thoracic and lumbar spine disabilities and service connection for a pulled groin, as well as his claims for increased ratings for right lower extremity neuropathy, left lower extremity neuropathy, and cervical spine disability. Claims for specially adapted housing and auto are also potentially implicated, and hence must also be remanded. Accordingly, all these claims must be remanded to obtain more recent medical records, including those reflecting disability following that accident. The Veteran's contentions also require new VA examinations for compensation purposes to address increased rating claims the subject of remand, to arrive at an assessment of current level of disability following that accident. The duty to assist requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history. Floyd v. Brown, 9 Vet. App. 88, 93 (1995).

As discussed in the body of the Board's decision, supra, upon VA general medical examination for compensation purposes in March 2006, the examiner found chronic corticosteroid therapy for treatment of service-connected anemia with recurrent leukocytosis to be causative of end-organ damage in multiple organs. The Board thereby finds sufficient indication of a possible causal link to claimed liver damage to warrant a medical opinion. 38 C.F.R. § 3.310. See 38 C.F.R. § 4.2 (2011) (if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided).  Thus, to support service connection for liver disorder on a secondary basis, a VA examination is in order to address whether it is at least as likely as not that the Veteran's corticosteroid use to treat recurrent leukocytosis caused or aggravated a liver disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. Afford the Veteran the opportunity to address his appealed claim for an earlier effective date for special monthly compensation based on the need of aid and attendance of another. This should including the opportunity of an additional Board hearing solely to address this issue, if he so desires. 

2. Contact the Veteran again and ask him to provide additional information or evidence regarding any testing or treatment received for all his claimed disabilities the subject of this remand. Also afford him the opportunity to further address these claims. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

3. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate. These VA and private records should include records of treatment following the Veteran's reported accidental fall on January 13, 2010. 

4. Thereafter, afford the Veteran an examination by an examiner with adequate knowledge of endocrinology. The examiner is to address questions of etiology of claimed liver disorder. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any indicated tests or studies should be conducted, and resulting findings or conclusions documented on the examination report. The examiner should answer the following: 

a. Upon careful review the claims folders and examination of the Veteran, for any current liver disorder present, the examiner should opine whether it is at least as likely as not (50 percent or more probability) that the disorder was caused or aggravated (permanently increased in severity) by long-term corticosteroid use for treatment of recurrent leukocytosis. For this opinion, the examiner should consider all relevant evidence, including in particular the past VA examination for compensation purposes in March 2006 by a general practitioner, wherein that examiner found organ damage of multiple organs as a result of long-term corticosteroid use for treatment of recurrent leukocytosis. 

b. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

5. Thereafter, afford the Veteran an orthopedic examination to address the nature and etiology of any current thoracic and lumbar spine disorders, and the nature and severity of his current cervical spine disorder. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any indicated tests or studies should be conducted. The examiner should do the following: 

a. Review the claims file including any pertinent records of examination and treatment, lay statements, and other documents as may reflect the current nature and severity of the Veteran's disabilities of the cervical spine, including any impairments in cervical motion or functioning and radicular pathologies; and as may reflect the current nature and etiology of any lumbar and thoracic spine disorders. In particular, the examiner should duly note and address the Veteran's automobile injury in service in which he crashed through an automobile windshield, and effects of that accident as well as effects of disabilities originating in service. The examiner should also review obtained records of the Veteran's reported accident in January 13, 2010, and any effects of that accident. The examiner should address pertinent past records in the examination report.

b. Following careful review the claims folders and examination of the Veteran, separately for each identified disability of the thoracic and lumbar spine (if any), the examiner should opine whether it is at least as likely as not (50 percent or more probability) that the disorder was caused or aggravated (permanently increased in severity) by service or by a service-connected disability. (Service-connected disabilities include glaucoma, cataracts, diabetes mellitus type II, hypertension, an adjustment disorder with anxiety and depression, cerebral concussion with headaches and memory impairment, fracture of the odontoid process with fractures at C5-C7 and associated neurological impairments, myelopathy with left and right upper and lower extremities, functional asplenia/splenosis with history of leukocytosis, and anemia associated with functional asplenia/splenosis). In that regard, the examiner should note the Veteran's past history, including during service, of any disability of the thoracic or lumbar spine. In so doing, the Veteran should consider the reported fall on January 13, 2010, and any records obtained of that fall and resulting injuries or impairments, including considering whether the fall was at least as likely as not (50 percent or more probability) the result of service-connected disability, and whether it is at least as likely as not that any disability of the thoracic or lumbar spine resulting from that fall may be thereby attributed to disability related to service. 

c. The examiner should address the nature of current cervical disability, including as may be reflected by greater disability following the Veteran's January 13, 2010 accident which the Veteran has contended has rendered him unlikely to be ambulatory again. To the extent possible, for each identified disability of the cervical spine, also address the extent of additional disability or impairment in functioning during episodes of flare-up, and the frequency and duration of these episodes. 

d. Provide findings of range of motion of cervical, thoracic, and lumbar spine, as appropriate. To the extent feasible, provide an assessment of the amount of functional range of motion lost due to pain or pain-related disability. Specifically, address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

e. The examiner's findings and opinions as to symptoms and severity should separately reflect each disorder or disability as a whole and consideration of all relevant evidence, inclusive of statements by the Veteran to the extent these are found to be credible. 

f. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

6. Thereafter, readjudicate the remanded claims. If any benefit sought by any of the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________                   __________________________
       HARVEY P. ROBERTS  			     MATTHEW TENNER
         Veterans Law Judge,                                      Acting Veterans Law Judge,
     Board of Veterans' Appeals                              Board of Veterans' Appeals



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


